DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinte et al. (US2012/0016561).
	Pinte et al. (US2012/0016561) discloses transmission system for a vehicle and method of controlling said system comprising a hydraulic friction clutch (wet or dry clutch); and a 
wherein the determined clutch offset is a time offset for a time to apply the clutch [0019].  
wherein the determined clutch offset is a pressure offset for a pressure to be applied to the clutch [0019].  
wherein the modeled clutch wear comprises at least one of a modeled clutch seal wear, a modeled clutch frictional material wear, and a clutch spring wear (frictional material wear and clutch spring wear intrinsically compensated for by the clutch controller for proper clutching in Pinte et al.  
wherein at least some of the set of operating parameters are indicative of an energy being input into the clutch (energy in the form of piston pressure and slippage management [0016][0017]).  

wherein the set of operating parameters comprises clutch temperature, clutch slip speed, clutch friction material friction, clutch apply pressure, clutch spring compression time, and clutch torque transfer [0026][0016-0017][0038];
wherein the feedforward adaptation procedure is performed more often during an initial break-in period of the vehicle than a subsequent long-term period of the vehicle (as broadly recited, ; 
wherein the feedforward adaptation procedure does not require a specific set of vehicle driving conditions in order to be performed (Pinte et al. does not take into account a myriad of vehicle driving conditions in the application of clutch control).
	Pinte et al. (US2012/0016561) does not explicit disclose use of its transmission system within an automatic transmission.  The Examiner hereby takes Official Notice that the use of a hydraulic friction clutch for use in a vehicular transmission would have been obvious to have been used within an automatic transmission of a vehicle (Pinte et al. (US2012/0016561), for instance, cites and constructively incorporates by reference US 6216074 which includes an automatic transmission) in order  to have a transmission that does not require manual shifting that still had the advantage that the coupling time could be shortened without increasing the risk of uncomfortable coupling behavior.  Furthermore, in such an automatic transmission, feedforward adaption procedures (shifting from 0 mph to 60 mph) would be performed more often during an initial break-in period (as broadly recited, from 0 to 60 mph i.e. during each shift) than a subsequent long-term period of the vehicle (holding the vehicle at 60 mph).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655